DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2020 has been entered.
 
Response to Amendment
The Amendment filed 02/11/2020 has been entered.  Claims 1-25 remain pending in the application.  Claims 1-18 and 21-23 have been withdrawn.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Welch et al. (US 20140223833 A1).
Regarding claims 19-20, Welch teaches a method of producing a drill bit, such as for drilling a well into an earth formation (paragraph [0031]).  Welch teaches to continue efficient drilling operations through failure of one or more cutting elements (a method for improving efficiency in downhole components comprising: forming a component having a controlled failure structure therein; paragraph [0068]).  Welch teaches that the drill bit 10 maintains the wear flat area at or below the maximum designed total wear flat area until one or more of the primary face cutters 20 begins to fail (the primary face cutters 20 read on a selected three dimensional geometry, as in claims 19-20; paragraph [0070]).  Welch teaches that the wear flat area increases, possibly slightly above the maximum designed total wear flat area, until one or more of the secondary face cutters 38 is exposed and begins cutting the formation, decreasing the wear flat area well below the maximum designed total wear flat area, and that in this manner, the optimized drill bit 10 of the present invention can continue to drill, albeit in a somewhat inefficient state, thereby minimizing drilling rig down-time and the required specific energy while maintaining an acceptable rate of penetration and maximizing overall drilling efficiency through one or more cutter failures (paragraph [0070]).  Welch teaches that the blades 16 and/or other portions of the bit body 12 are preferably made of a material with less abrasion resistance than that of the cutting table 28, substrate 32, .  

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bridwell et al. (US 3,145,790 A).
Regarding claims 19-20, Bridwell teaches an improved method (which reads upon “a method”, as recited in the instant claims; column 1, lines 12-28).  Bridwell teaches “an improved drag bit having blades hard surfaced with tungsten carbide or a similar abrasion-resistant material which will wear longer and permit higher drilling rates than have generally been obtained with drag bits available in the past” (which reads upon “for improving efficiency in downhole components”, as recited in the instant claims; column 1, lines 29-35).  Bridwell teaches “steel supporting structure 41” (which reads .  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (US 20140223833 A1), in view of Dockweiler et al. (US 20160138362 A1).
Regarding claim 24, Welch teaches a method of producing a drill bit, such as for drilling a well into an earth formation (a method for making a downhole tool; paragraph [0031]).  Welch teaches to continue efficient drilling operations through failure of one or more cutting elements (a downhole tool having a controlled failure structure that provides upon failure of the structure another useful profile; paragraph [0068]).  Welch teaches that one or more of the face cutters 20, 38 may be designed to fail dramatically or catastrophically, once failure begins, rather than continue to contribute to the wear flat area, and that these two design optimizations contribute to drilling efficiency by leading to more rapid engagement of the secondary face cutters 38 (paragraph [0073]).  Welch teaches that the drill bit 10 maintains the wear flat area (first portion) at or below the maximum designed total wear flat area until one or more of the primary face cutters 20 begins to fail (a controlled failure structure between the first portion and the second portion (secondary face cutter 38) of the tool; paragraph [0070]).  Welch teaches that the wear flat area increases, possibly slightly above the maximum designed total wear flat area, until one or more of the secondary face cutters 38 (upon tool failure another selected three dimensional geometric useful profile) is exposed and begins cutting the formation, decreasing the wear flat area well below the maximum designed total wear flat area, and that in this manner, the optimized drill bit 10 of the present invention can continue to drill, albeit in a somewhat inefficient state, thereby minimizing drilling rig down-time and the required specific energy while maintaining an acceptable rate of 
Welch teaches a first and second portion and a controlled failure structure that provides upon tool failure another selected three dimensional geometric useful profile, however Welch is silent regarding additively manufacturing the downhole tool.  
Dockweiler is similarly concerned with downhole tools for use in wellbores (paragraph [0001]).  Dockweiler teaches that 3-D printing processes are especially useful for fabricating components with complex geometries, which are otherwise difficult to fabricate (paragraph [0032]).  Dockweiler teaches that components for the downhole tools described herein may be formed utilizing 3-D printing machines, processes and methods (paragraph [0030]).  Dockweiler teaches that various techniques have been developed to use 3-D printers to create prototypes and manufacture products using 3-D design data (paragraph [0030]).  Dockweiler teaches that the three-dimensional components that make up the tools disclosed herein and other well completion tools may be fabricated directly using a 3-D printer in combination with 3-D design data (paragraph 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing method of Welch to include additive manufacturing, as taught by Dockweiler to fabricate components with complex geometries, which are otherwise difficult to fabricate.  
Regarding claim 25, modified Welch teaches the method of claim 24 as stated above.  Welch teaches that the blades 16 and/or other portions of the bit body 12 are preferably made of a material with less abrasion resistance than that of the cutting table 28, substrate 32, and/or the earth formation into which the drill bit 10 is drilling (paragraph [0073]).  Welch teaches that one or more of the face cutters 20, 38 may be designed to fail dramatically or catastrophically, once failure begins, rather than .  

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bridwell et al. (US 3,145,790 A), in view of Dockweiler et al. (US 20160138362 A1).
Regarding claim 24, Bridwell teaches an improved method (which reads upon “a method”, as recited in the instant claims; column 1, lines 12-28).  Bridwell teaches “an improved drag bit having blades hard surfaced with tungsten carbide or a similar abrasion-resistant material which will wear longer and permit higher drilling rates than have generally been obtained with drag bits available in the past” (which reads upon “for making a downhole tool”, as recited in the instant claims; column 1, lines 29-35).  Bridwell teaches “steel supporting structure 41” (which reads upon “having a controlled failure structure”, as recited in the instant claims; column 4, lines 27-47 and FIG. 6).  Bridwell teaches “a plurality of vertically-spaced abrasion-resistant inserts 40 (first and 
Bridwell teaches a first and second portion and a controlled failure structure that provides upon tool failure another selected three dimensional geometric useful profile, however Bridwell is silent regarding additively manufacturing the downhole tool.  
Dockweiler is similarly concerned with downhole tools for use in wellbores (paragraph [0001]).  Dockweiler teaches that 3-D printing processes are 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing 
Regarding claim 25, modified Bridwell teaches the method of claim 1 as stated above.  Bridwell teaches “a plurality of vertically-spaced abrasion-resistant inserts 40 bonded to the face of a steel supporting structure 41 along surfaces inclined at negative angles to the longitudinal axis of the supporting member” (which reads upon “the controlled failure structure is a selected three dimensional geometric change in material properties from the first portion or the second portion”, as recited in the instant claim; column 4, lines 27-47).  Bridwell teaches that “no unusual or detrimental effects were detected when the blades wore down past the first inserts and the second vertically-spaced inserts came into operation” (which reads upon “such that upon a threshold torque on the tool, the controlled failure structure will fail leaving one of the first portion or second portion for additional application”, as recited in the instant claim; column 5, lines 1-28).  

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.  Applicant argues that the claims are directed to creating a preselected profile on the part of the tool that is left AFTER the failure of the original tool (remarks, page 6).  Applicant argues that the profile of any remaining part in the prior art would be random rather than preselected (remarks, page 6).  This is not found convincing because Welch teaches that one or more of the face cutters 20, 38 may be designed to .  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/REBECCA JANSSEN/Examiner, Art Unit 1733